Title: To John Adams from François Adriaan Van der Kemp, 26 November 1781
From: Van der Kemp, François Adriaan
To: Adams, John



Leyde 26. Nov. 1781
Sir

If anÿ man rejoice in the prosperity of the united States i wil hope that me shal not be denied a place amongst them, and I think it mÿ dutÿ to congratulate your Excellencÿ with the complete victorÿ of your arms in the chesapeak-baÿ and the Burgoynishing of that mighty Lord with his many thousand Slaves. Now wil the proud of the British nation be humiliated—now shal a venal and corrupt menisters learn—that the Servants of despotism must be vanquisheid by the Soldiers of libertÿ. I had Sent my warm thanks to the almighty being for this happÿ event—and praÿ him—that he wil defend and protect your Excellencies health and the cause of your countrÿ—as the cause of virtue and humanity—than will the posterity bless with me the glorious names of those heroës who delivered their countrymen from the arbitrarÿ power of Tyoan.
I wish Sincerily that my countrÿmen wil awake at last out of their lethargÿ, oppose the measures of a profligate court with vigour, and rather die gallantlÿ in the battle, than to bow their knee for a man. I fear that the Baron van der Capellen, de Marsch Shal be made the victim of his glorious opposition, as wel as his relation the Baron vd capellen, de Pol and perhaps Shal the publication of the collection of American Papers, with a preface, containing a Paralel between America and the united Provinces, with Several Strictures, in favour of the first, against the last, render mÿ ennemies an occasion to prosecute me at new. But America wil be my asylum If ÿ am contraint to go out a countrÿ, with wil be abandoned at length of time bÿ Liberty self, if the United States wil receive in their bosom—amongst their citisens, one of the Netherlands one, who is born—but not educated, who lived, although he detested it, amongst the admires of an Despotic aristocraty. Perhaps wil Mr. Cerisier translate mÿ preface in French—and than shal I have Satisfaction enough—if it maÿ be favoured with your Excellencÿ’s adprobation. Was I able to Expres me more distinctly in the French language than in the English, I should chuse to translate itself—but I know, it was above my forces. I hope your Excellency wil transmit one copy to Dr. Cooper.
One of my Friends in England writ me the following lines. I very much wish to See in French your comparative view of the States of North-America and the United Provinces—and that you maÿ have done me the Singular honour of putting in to the hands of his Excellencÿ John Adams mÿ american Sermon. (It was the Same what I had traduced in dutch—the american war lamented.)
I know the country (he pursues) where the people Seems insensible to what-ever ought to affect and alarm them—dead for their former feelings and jealousÿ—the dupes of influence, luxurÿ and dissipation—though now in a perilous and distressed Situation. In more distant regions, I hope with you, Zealous advocates for truth and Libertÿ wil increase—and their exertions be animated by Success.
Should there be occasion, in case of necessity, to obtain the freedom of the citisens of Boston—of the protection of america in the one of other manner? In this of the other month I flatter mÿ self, that I shal have the honour to make my complement to your Excellencÿ at Amsterdam—and than shal I receive no greater Satisfaction as to persuade you that I am your Excellency’s most obedient Servant

Fr. Ad. v. d. Kemp

